STURTEVANT, J.
The record in this case is the same as the record in Jameson Petroleum Co., a Corporation, v. State of California, No. 10005, this day filed (ante, p. 677 [54 Pac. (2d) 776]), except that case involved the legality of the assessment for the year 1931 and the instant case involved the legality of the assessment for the year 1932.
On the authority of the case cited and the reasons therein stated, the judgment in the instant case should be affirmed. It is so ordered.
Nourse, P. J., and' Spence, J., concurred.